DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 20 November 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Furthermore, the NPLs do not include a date.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
- Claim 2, line 1, “one Z-shaped bracket” should read --one of the Z-shaped brackets--
- Claim 12, “claim 1wherein” should read --claim 1 wherein--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13, 16, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 8 and 9, “the tray” lacks proper antecedent basis.  Appropriate correction is required.
In regards to claims 10, 11 and 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.

In regards to claim 13, “the ends” lacks proper antecedent basis.  Furthermore, it is unclear if the cap, seal, or glue are intended to be water tight fittings.  Appropriate correction is required.
In regards to claim 16, “the plurality of tray holders” and “the two vertical support members” lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 17, “the two vertical support members of the at least one interior frame element” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hall (US Pat. No. 5,330,064) or, in the alternative, under 35 U.S.C. 103 as obvious over Hall (US Pat. No. 5,330,064) in view of Meza Cabello et al. (“Cabello”; US Pub. No. 2015/0291311 A1).
In regards to claim 1, Hall teaches a rack comprising: a frame having: a first exterior frame element (340, Fig. 6); a second exterior frame element (340); and at least one Z-shaped bracket (320, 
In the alternative, Cabello teaches a bracket (20) comprising joint members (i.e.; gussets 42) molded with a joint between two side flanges to create a smooth co-planar surface (e.g.; see Fig. 3), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hall’s joint member such that respective first surfaces of the diagonal member, the respective one of the pair of parallel members and the respective joint member define an first smooth co-planer surface; and respective opposite surfaces of the diagonal member, the respective one of the pair of parallel members and the respective joint member define an opposite smooth co-planer surface.  The motivation would have been for the purpose of manufacturing the Z-shaped brackets as a one-piece, unitary construction via conventional molding techniques as taught by Cabello (Para 0013), thus reducing the number of separate parts that have to be welded together and grinded smooth.
In regards to claim 2, Hall teaches one Z-shaped bracket (327) links a top of the first exterior frame element and a top of the second exterior frame element and one of the Z-shaped brackets (320) links a bottom of first exterior frame element and a bottom of the second exterior frame element.
In regards to claim 10, Hall teaches the rack is made of rigid material (Col 6, Lines 34-55).

In regards to claim 12, Hall teaches the vertical support members or the at least one Z-shaped bracket are hollow (Col 7, Lines 20-22). 
In regards to claim 13, Hall teaches ends of the at least one Z-shaped bracket are sealed with a cap (e.g.; 54).
In regards to claim 14, Hall teaches wheels (350).
In regards to claim 18, Hall teaches a system of racks comprising: two or more racks (Col 6, Lines 14-16), wherein each rack comprises a frame having: a first exterior frame element (340); a second exterior frame element (340); and at least one Z-shaped bracket (320, 327) linking the first exterior frame element and the second exterior frame element; wherein each Z-shaped bracket comprises a pair of parallel members (324, 325) and a diagonal member joined therebetween and a respective joint member (382) at each joint between the diagonal member and a respective one of the pair of parallel members, each joint member providing a planar crevice sealing surface; and wherein, at each joint: respective first surfaces of the diagonal member, the respective one of the pair of parallel members and the respective joint member define an first smooth co-planer surface; and respective opposite surfaces of the diagonal member, the respective one of the pair of parallel members and the respective joint member define an opposite smooth co-planer surface (i.e.; Fig. 6 illustrates the gussets 382 as being flush with the upper and lower surfaces of the Z-shaped brackets); and wherein the two or more racks are configured to nest together along their at least one Z-shaped brackets (Col 6, Lines 14-16).
In the alternative, Cabello teaches a bracket (20) comprising joint members (i.e.; gussets 42) molded with a joint between two side flanges to create a smooth co-planar surface (e.g.; see Fig. 3), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hall’s joint member such that respective first surfaces of the diagonal member, the respective one of the pair of parallel members and the respective joint member define an first smooth co-planer 
Claims 3-9 and 15-17 are rejected under 35 U.S.C. 103 as obvious over Hall (US Pat. No. 5,330,064) in view of Green et al. (US Pat.  No. 10,363,952 B2), or in the alternative, over Hall (US Pat. No. 5,330,064) and Meza Cabello et al. (“Cabello”; US Pub. No. 2015/0291311 A1), and in further view of Green et al. (US Pat.  No. 10,363,952 B2).
In regards to claim 3, Hall teaches the first exterior frame element and the second exterior frame elements each comprise two vertical support members (340), but does not teach where the two vertical support members of the first exterior frame element support and are linked by a first plurality of tray holders and where the two vertical support members of the second exterior frame element support and are linked by a second plurality of tray holders.
Green teaches first and second frame elements (10, 20) each having two vertical support members (18, 28) support and are linked by a plurality of tray holders (40, 60).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hall’s rack to have the two vertical support members of the first exterior frame element supporting and linked by a first plurality of tray holders and where the two vertical support members of the second exterior frame element supporting and linked by a second plurality of tray holders as taught by Green.  The motivation would have been for the purpose of holding multiple trays/containers (80) in columns as taught by Green.

In regards to claim 5, in modifying Hall, Green teaches the respective plurality of tray holders (Green: 40, 60) are secured in a spaced relationship along the respective two vertical support members.
In regards to claim 6, in modifying Hall, Green teaches when the rack is assembled, the first plurality of tray holders (Green: 40) are substantially aligned in the vertical direction with the second plurality of tray holders (Green: 60) forming a set of pairs of tray holders.
In regards to claims 7-9, in modifying Hall, Green teaches tray holders (Green: 40, 60) capable of receiving and supporting a tray (e.g.; Green 80) by projecting flanges of the tray or by the base of the tray (e.g.; depending on the particular shape and size of the tray).
In regards to claim 15, Hall does not teach the rack comprises at least one interior frame element between the first exterior frame element and the second exterior frame element; at least a first Z-shaped bracket linking the first exterior frame element and the at least one interior frame element; and at least a second Z-shaped bracket linking the second exterior frame element and the at least one interior frame element.
Green teaches a rack comprising at least one interior frame element (30) between the first exterior frame element (10) and the second exterior frame element (20); at least a first Z-shaped bracket (56) linking the first exterior frame element and the at least one interior frame element; and at least a second Z-shaped bracket (55) linking the second exterior frame element and the at least one interior frame element.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hall’s rack to include at least one interior frame element between the first exterior frame element and the second exterior frame element; at least a first Z-shaped bracket linking the first exterior 
In regards to claim 16, in modifying Hall, Green teaches the plurality of tray holders (Green: 40, 60) are secured to the interior side, relative to the rack as assembled, of the two vertical support members of each of the exterior frame elements.
In regards to claim 17, in modifying Hall, Green teaches the plurality of tray holders (Green: 80) are secured to both interior sides of the two vertical support members of the at least one interior frame element.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as obvious over Hall (US Pat. No. 5,330,064) in view of Wiselogel (US Pat. No. 1,445,259), or in the alternative, over Hall (US Pat. No. 5,330,064) and Meza Cabello et al. (“Cabello”; US Pub. No. 2015/0291311 A1), and in further view of Wiselogel (US Pat. No. 1,445,259).
In regards to 19, Hall teaches a plurality of tray (T1, T2), but is silent to the particulars of the trays.  Wiselogel teaches a tray comprising at least four side edges forming an opening; and a substantially planar base wherein a periphery of the base portion connects to a base of the each of the at least four side edges (i.e.; the side edges and base are defined by wires 10); and wherein the at least four side edges comprise a pair of substantially parallel opposing edges defining outwardly projecting flanges (13) relative to the opening and wherein the outwardly projecting flanges comprise a wire element (12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a plurality of trays comprising at least four side edges forming an opening; and a substantially planar base wherein a periphery of the base portion connects to a base of the each of the at least four 
In regards to claim 20, in modifying Hall, Wiselogel teaches a. the wire element (Wiselogel: 12) extends around each of the side edges and is welded thereto; b. each of the side edges are rolled over the wire element (i.e.; flange 13 of Wiselogel); c. at least the tray base defines a plurality of spaced perforations (between wires 10 of Wiselogel); and d. the tray is made of food grade material (e.g.; tin, Lines 54-57 of Wiselogel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional prior art related to tray racks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631